                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                           Plaintiff,

      v.                                              Case No. 18-CR-154 (PP)

VAN MAYES,

                           Defendant.



  UNITED STATES’ REPLY TO DEFENDANT’S OBJECTION TO THE MOTION
             TO REASSIGN A RELATED CRIMINAL CASE


      The United States of America, by United States Attorney Matthew D. Krueger and

Assistant United States Attorneys Gregory Haanstad and Christopher Ladwig, hereby

moves the court pursuant to Criminal L. R. 13 to reassign the defendant’s case into the

Honorable Judge Pamela Pepper’s court. The defendant’s case is based on a similar set of

facts, events, witnesses, and offenses as U.S. v. Toronse Carter (17-CR-190) and U.S. v.

Charles Edwards (16-CR-159), which are currently assigned to Judge Pepper.

      These defendants’ cases are factually connected to widespread rioting and looting

in the area surrounding Sherman Park that occurred on August 13, 14, and 15 2016.

Mayes’, Edwards’, and Carter’s cases all stem from the same facts and their discovery is

the same. In particular, Mayes’ and Edwards’ case have exactly the same witnesses,

factual context, and suspects.


                                           1

       Case 2:18-cr-00154-LA-DEJ Filed 05/28/19 Page 1 of 2 Document 46
       Due to the nature of events (3 days of rioting and a conspiracy to firebomb a police

station), the factual context is complex and the discovery is significant. By consolidating

all the cases before Judge Pepper, it will certainly save judicial resources by ensuring the

district court judge is familiar with the witnesses, facts, and the connected legal issues

related to witnesses, search warrants, and subpoenas. In addition, contrary to the

defendant’s position, there is extensive evidence that Mayes participated in the events

that occurred on August 13, 14, and 15, and that evidence is relevant to Mayes’ indictment

and would be introduced at his trial. Furthermore, the defendant’s motion concedes that

Edwards’ and Mayes’ cases inextricably connected.

       Reassigning the defendant’s case will serve the purpose of saving judicial

resources, and it will not delay proceedings in any of these cases. For all of the foregoing

reasons, the United States of America respectfully requests that U.S. v. Mayes be

reassigned to Judge Pepper’s court.



       Respectfully submitted this 28th day of May 2019.

                                          MATTHEW D. KRUEGER
                                          United States Attorney

                                   By:    s/ Christopher Ladwig
                                          Christopher Ladwig (WBN 1052024)
                                          Assistant United States Attorney
                                          Office of the United States Attorney
                                          Eastern District of Wisconsin
                                          517 East Wisconsin Avenue, Room 530
                                          Milwaukee, Wisconsin 53202
                                          Telephone: (414) 297-1700



                                             2

       Case 2:18-cr-00154-LA-DEJ Filed 05/28/19 Page 2 of 2 Document 46
